Citation Nr: 0329509	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


INTRODUCTION

The appellant is the widow of a man she alleges had active 
military service during World War II.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).




FINDING OF FACT

It is certified that the appellant's deceased spouse had no 
recognized active duty service.


CONCLUSION OF LAW

Active service requirements for basic eligibility for VA 
survivors' pension benefits are not met. 38 U.S.C.A. §§ 101, 
107, 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The record includes abstracts of the veteran's service, 
service department certification, and lay statements from the 
appellant.  The appellant was notified of the applicable laws 
and regulations.  The rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  In 
September 2000 correspondence, she was told what she needed 
to supply to successfully prosecute her claim.  She was 
notified of the enactment of the VCAA.  A statement of the 
case in October 2001 advised her that her deceased spouse's 
service was not qualifying for the benefit sought.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In her application for survivor's benefits, the appellant 
reported that her spouse had served as a private in "Engr. 
Co." 106th Division and was discharged on September 5, 1946.  

A discharge certificate from the Philippine Army, dated in 
September 1946, reflects that her spouse served in the 
Philippine Army from December 1941 to September 1946 and was 
honorably discharged.  

In October 1965, the National Personnel Records Center (NPRC) 
certified that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the U.S. Armed 
Forces.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war. 38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC. 
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits. 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40(c) and (d). Active service will be the period 
certified by the service department. 38 C.F.R. § 3.41(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department. A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces." Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification. 38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, the service department has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC based the certification on the information supplied by 
the appellant. Documents submitted by the claimant to contest 
the certification are copies, not originals, and are not 
certified by a public records custodian to be true and exact 
copies of documents in the custodian's custody.  38 C.F.R. § 
3.203(a)(1).  The Board is bound by the certification of no 
service by the service department. 38 C.F.R. §§ 3.8, 3.9; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Accordingly, the Board finds that the veteran did not have 
recognized active service that would confer on him veteran's 
status, or eligibility on his surviving spouse for VA 
benefits.  Since the law is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430.


ORDER

The appeal to establish basic eligibility for VA death 
benefits is denied.



		
	THOMAS J. DANNAHER
Veterans Law Judge
	Board of Veterans' Appeals



 
 


 

